Citation Nr: 0805351	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  99-13 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for a visual disorder, claimed to have 
resulted from treatment at a Department of Veterans Affairs 
Medical Center (VAMC), from September 23 to December 13, 
1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from December 1961 to 
February 1965.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that denied the veteran's claims for benefits pursuant 
to § 1151 for a visual disorder and residuals of a neck 
injury.

In a December 2004 decision, the Board determined that new 
and material evidence was not received to reopen a claim for 
service connection for retinitis pigmentosa and remanded the 
claims for benefits pursuant to § 1151 to the RO to comply 
with the veteran's request to testify at a hearing before a 
Veterans Law Judge.

In March 2006, the veteran was scheduled for a hearing before 
a Veterans Law Judge, via videoconference.  However, in a 
March 2006 signed statement, the veteran cancelled the 
hearing and did not request that it be rescheduled.  At that 
time, the veteran also withdrew his claim for benefits 
pursuant to § 1151 for residuals of a neck injury. 

This case was remanded in May 2006 and has been returned for 
review by the Board.  


FINDINGS OF FACT

1.  While hospitalized at a VA facility in 1996, appellant 
sustained blunt trauma to the nose.  There is no competent 
evidence of any ocular trauma or other involvement as a 
result of that trauma.

2.  Competent medical evidence showing carelessness, 
negligence, lack of proper skill, or error in judgment, 
regarding VAMC treatment in 1996, is not shown.  Medical 
opinion is to the effect that there is no additional 
disability as a result of VA treatment.
CONCLUSION OF LAW

The requirements for benefits pursuant to 38 U.S.C.A § 1151 
for additional visual loss, claimed as resulting from an 
injury sustained at a VAMC in 1996, have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he sustained injuries in an 
accident at the VAMC in Newington, Connecticut, in September 
1996 and thereafter noticed a decrease in vision.  He 
contends that his decreased vision was first noted in 
December 1996.  The veteran adds that his VA treating 
physician felt that there "might be a connection between the 
bump" and his decreased vision. 

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002 & Supp. 2007).  Examinations have been 
conducted, notice as to what evidence needed has been 
provided, and there is no indication that there is additional 
evidence or development that should be undertaken.  The 
veteran was scheduled for a videoconference; however, he 
failed to report.  Further, the veteran was notified of the 
type of evidence necessary to establish a disability rating 
and effective date for that disability.  Letters of October 
2001, January 2004, and May 2006 provided pertinent notice 
and development information.

Private medical records document that the veteran was 
diagnosed as manifesting retinitis pigmentosa in 1982, which 
was confirmed by W.V.D., M.D., in September 1982.  In a 
January 1983 letter, Dr. D. reported that the veteran's 
visual fields were reduced to less than 10 degrees in both 
eyes because of his progressive retinitis pigmentosa and that 
his visual acuity was 20/60 in both eyes.  He was noted to 
have been declared "legally blind".

The records for the veteran's VA hospitalization, from 
September 23 to December 13, 1996, indicate that he was 
admitted to the blind rehabilitation unit in Newington, 
Connecticut, with a history of retinitis pigmentosa since 
1982 and that he also had macular degeneration.  The record 
further indicates that the veteran walked into a door jamb 
and sustained a laceration on the nose.  There was no 
clinical evidence of bony injury or deformity.  The wound was 
cleaned and Steri-Strips were applied.  It was reported that 
his laceration healed without incident.  In November 1996, 
the veteran was transferred to the VAMC in West Haven, 
Connecticut, to continue his training because the Newington 
facility closed.  A VA progress note dated September 27, 
1996, includes a brief description of the accident.  A 
December 23, 1996, VA medical record indicates that the 
veteran appeared to associate decreased peripheral vision and 
decreased visual acuity with nasal spray that was prescribed 
in November 1996 for his deviated septum.

For claims filed on or after October 1, 1997, as in this 
case, the appellant must show that the VA treatment in 
question resulted in additional disability and that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  The 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. §§ 3.358(b)(1), 
3.361.  Compensation will not be payable for the continuance 
or natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. 
§§ 3.358(b)(2), 3.361.

In Jones v. West, 12 Vet. App. 460, 463 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that a claim for compensation under 38 U.S.C.A. § 1151 
entails the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
Chapter 31 of Title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability. 

The veteran alleges that he is entitled to benefits under 38 
U.S.C.A. § 1151 because of the injuries he sustained in the 
accident at the VAMC in Newington in September 1996, which 
reportedly led to additional loss of vision.  However, the 
problem with his claim is that he has submitted no medical 
evidence supporting his allegations, nor does the evidence on 
file support these assertions.  While the veteran sustained 
an injury to the nose, there is no medical evidence to 
support a finding that VA is responsible for additional 
disability due to the progression of his blindness.  On the 
contrary, a VA physician in May 2007 noted that there is no 
evidence that the minor blunt trauma to the nose had any 
ocular significance.  It was pointed out that there was no 
ocular or orbital injury.  The ophthalmologist added that the 
veteran was essentially blind by 1996 and there was no 
evidence of subsequent material change.  The physician 
concluded that there was no evidence of any negligence or 
lack of care by the VA that resulted in any additional 
disability.  

In his November 1998 notice of disagreement, the veteran 
indicated that after his hospital release, he was referred to 
a retinal specialist regarding "maclar edema and decreased 
vision".  The veteran said he only had light perception and 
had extropia in his right eye.  The veteran said "I do not 
feel this was just normal progression of my retinitis 
pigmentosa" and argued that he experienced accelerated 
deterioration of the disease due to the 1996 accident.  In 
his November 1998 statement, he specifically pointed to VA 
clinical entries dated on December 10th and 11th, 1996, 
regarding his complaints of decreased and blurred vision.  
While the veteran believes that his vision deteriorated 
subsequent to the 1996 incident, the veteran's own medical 
opinions are not competent evidence, as he is a layperson, 
and medical diagnosis and nexus are matters requiring medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As noted, the most recent record review by medical 
professionals has resulted in the conclusion that there was 
no change in the visual acuity as a result of this event.

As noted above the veteran reported that his VA treating 
physician felt that there "might be a connection between the 
bump" and his decreased vision.  However, hearsay medical 
evidence, as transmitted by a lay person, is not sufficient 
to support a claim of service connection.  It should be 
pointed out that the Board reviewed the VA treatment records 
from this time period and there is no evidence that his 
treating VA physician suggested that his vision deteriorated 
as a result of the laceration to his nose.  Again, this has 
also been specifically refuted by the most recent findings.

The appellant's claim must be denied because he has not met 
the threshold requirement for § 1151 benefits, i.e., a 
showing that he has additional disability which resulted from 
carelessness, negligence or other fault in the furnishing of 
VA care.  The preponderance of the evidence is against this 
claim.  The appeal for compensation under 38 U.S.C.A. § 1151 
for additional disability involving visual impairment must be 
denied.


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional visual loss, claimed to have resulted from an 
injury sustained at a VAMC in 1996, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


